SLOAN, J.
Plaintiff seeks to have ORS Chapter 456, the Housing Authorities Law and Housing Cooperation Law, *205declared to be in violation of Article III, § 1, Article IX, § 1 and Article I, § 21 of the Oregon Constitution. Plaintiff’s brief contains this statement of his contention :
“Is there a constitutionally prohibited delegation of legislative power when there are no ‘standards’ and no ‘safeguards’ set up for guidance of a Housing Authority, and when there is virtually complete abdication of all legislative control and carte blanche authority given to the federal government to write the laws of Oregon?”
We agree with the trial court that plaintiff’s claims are devoid of merit.
Everything claimed in this case is fully answered by State ex rel v. Malheur County Court, 1949, 185 Or 392, 203 P2d 305, and Warren v. Marion County et al, 1960, 222 Or 307, 353 P2d 257.
Affirmed.